Exhibit 10(k)

FOURTH AMENDMENT TO CREDIT AGREEMENT AND CONSENT

This Fourth Amendment to Credit Agreement and Consent (this “Amendment”) is made
and entered into as of January     , 2012 by and between VIDEO DISPLAY
CORPORATION, a Georgia corporation (“Parent”), LEXEL IMAGING SYSTEMS, INC.
(“Lexel”), Z-AXIS, INC. (“Z-Axis”), TELTRON TECHNOLOGIES, INC. (“Teltron”) and
AYDIN DISPLAYS, INC. (“Aydin” and together with Lexel, Z-Axis and Teltron,
collectively, the “Subsidiaries”; and the Subsidiaries, together with Parent,
collectively, the “Borrowers”) and RBC BANK (USA), as administrative agent (the
“Agent”), and RBC BANK (USA), as a lender (“RBC”), and COMMUNITY & SOUTHERN BANK
(“CSB”), as a lender (RBC and CSB, the “Lenders”);

W I T N E S S E T H:

WHEREAS, the Borrowers, FOX INTERNATIONAL, LTD., INC. (“Fox”), the Agent and the
“Lenders have made and entered into that certain Credit Agreement, dated as of
December 23, 2010, as amended by that certain Amendment to Credit Agreement and
Consent, dated as of May 26, 2011 (the “First Amendment”), as amended by that
certain Amendment to Credit Agreement and Consent, dated as of July 26, 2011
(the “Second Amendment”), as amended by that certain Third Amendment to Credit
Agreement (the “Third Amendment”), dated as of September 1, 2011 (the “Original
Credit Agreement” and, as amended hereby, the “Credit Agreement”; capitalized
terms used herein and not otherwise defined shall have the meanings ascribed
thereto in the Credit Agreement);

WHEREAS, pursuant to the Original Credit Agreement, the Agent and Lenders have
extended to the Borrowers and Fox a credit facility consisting of (i) the
Aggregate Revolving Loan Commitment in the original principal amount of up to
$17,500,000 and subsequently reduced to $15,000,000 pursuant to the First
Amendment (and including a $1,000,000 Swingline Loan sub-facility added pursuant
to the Second Amendment), (ii) the Term Loan A Commitment in the original
principal amount of up to $3,500,000, and (iii) the Term Loan B Commitment in
the original principal amount of up to $3,000,000;

WHEREAS, Fox has been released from the Original Credit Agreement and Loan
Documents pursuant to the First Amendment;

WHEREAS, the Borrowers desire to permit the repayment by Parent of the
Subordinated Debt owing by the Parent to Ordway, to obtain the Agent’s and
Lenders’ consent to the Parent’s purchase of the Stingray Note (as defined
herein) and to amend certain provisions of the Credit Agreement in connection
therewith, and the Agent and the Lenders are willing to agree to the same on the
terms and conditions set forth herein;

NOW THEREFORE, for and in consideration of the foregoing and for ten dollars
($10.00) and other good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto agree as follows:



--------------------------------------------------------------------------------

ARTICLE 1.

Amendments to Credit Agreement

Section 1.1 Definition Amendments. The following definitions are hereby added in
Section 1.1 of the Credit Agreement to read in their entirety as follows:

“Stingray” means Stingray 56, Inc., a Florida corporation.

“Stingray Note” means the promissory note, dated as of July 23, 2010, from
Stingray to Hetra Secure Solutions Corporation (now known as HSBP Holdings,
Inc.), in the face principal amount of $702,485.31, as assigned to Parent by
HSBP Holdings, Inc. pursuant to the Stingray Note Purchase Agreement and related
documents.

“Stingray Note Purchase Agreement” means the Note Purchase Agreement, dated as
of December 2, 2011, between HSBP Holdings, Inc. and the Parent.

“Permitted Ordway Sub Debt Repayment” means repayment(s) of Parent’s
Subordinated Debt owing to Ordway, provided (i) the aggregate principal amount
of such repayment(s) does not exceed $1,100,000, (ii) the repayment(s) are
effected on or prior to January 31, 2012, (iii) after such repayment(s), all
Subordinated Debt owing to Ordway shall have been repaid in full and none shall
then be outstanding, and (iv) no Default or Event of Default then exists or
would be caused by such repayment(s).

Section 1.2 Amendment. Section 6.11 of the Credit Agreement is hereby amended in
its entirety to read as follows:

6.11 Use of Proceeds. Use the proceeds of (a) the Revolving Loan for working
capital and to make Permitted Ordway Sub Debt Repayment, and (b) the Term Loan A
and the Term Loan B to refinance existing debt owing to RBC Bank (USA).

Section 1.3 Amendment. A new Section 7.02(h) is hereby added to the Credit
Agreement to read in its entirety as follows:

(h) The Investment by Parent arising from its purchase of the Stingray Note
pursuant to the Stingray Note Purchase Agreement, provided the amount of such
Investment shall not exceed $250,000.

Section 1.4 Amendment. A new Section 7.02(i) is hereby added to the Credit
Agreement to read in its entirety as follows:

(i) Investments arising from Permitted Ordway Sub Debt Repayments.

 

2



--------------------------------------------------------------------------------

Section 1.5 Amendment. Section 7.6 of the Credit Agreement is hereby amended in
its entirety to read as follows:

7.6 Restricted Payments. Declare or make, directly or indirectly, any Restricted
Payment (other than Permitted Share Repurchases and Permitted Ordway Sub Debt
Repayments), or incur any obligation (contingent or otherwise) to do so, or
issue or sell any Equity Interests, if any Default or Event of Default shall
have occurred and be continuing at the time of any such Restricted Payment or
would result therefrom.

ARTICLE 2.

Consent

Section 2.1 Consents. (a) The Agent and the Lenders hereby consent to the
Parent’s purchase of the Stingray Note pursuant to the Stingray Note Purchase
Agreement, provided the maximum aggregate amount payable by the Borrowers for
the purchase of the Stingray Note shall not exceed $250,000. (b) The Agent and
the Lenders hereby consent to the Permitted Ordway Sub Debt Repayments.

Section 2.2 No Additional Investment in/Acquisition of Stingray Assets.
Notwithstanding anything to the contrary herein, nothing herein shall be
construed as a consent by the Agent and the Lenders to any Borrower’s
acquisition of all or any portion of the assets of Stingray or any equity
securities of Stingray, whether by foreclosure, deed-in-lieu, purchase or
otherwise, and regardless of whether any additional consideration is paid or
payable therefor. Any such transaction shall require the additional written
consent of the Agent and the Lenders.

ARTICLE 3.

Conditions to Effectiveness

Section 3.1 Conditions. The amendments to the Credit Agreement and the consent
set forth in this Amendment shall become effective as of date (the “Effective
Date”) after all of the conditions set forth in this Article hereof shall have
been satisfied to Agent’s and Lenders’ sole discretion.

Section 3.2 Execution of Amendment. The Borrowers shall have executed and
delivered this Amendment.

Section 3.3 Confirmation of Ordway Guaranty. Guarantor shall have executed and
delivered a confirmation of his Guaranty agreement and other Loan Documents
executed by him in favor of the Agent and the Lenders, which confirmation shall
be in form and substance satisfactory to the Agent and the Lenders.

Section 3.4 Representations and Warranties. (a) As of the Effective Date, the
representations and warranties set forth in the Credit Agreement, and the
representations and warranties set forth in each of the Loan Documents, shall be
true and correct in all material respects; (b) as of the Effective Date, no
Defaults or Events of Default shall have occurred and

 

3



--------------------------------------------------------------------------------

be continuing; and (c) the Agent and the Lenders shall have received from the
Borrower a certificate dated the Effective Date, certifying the matters set
forth in subsections (a) and (b) of this Section, which certificate shall be in
form and substance satisfactory to the Agent and the Lenders.

Section 3.5 Fee. The Borrowers shall have paid to the Agent, for the ratable
benefit of the Lenders, a consent and amendment fee in the amount of $5,000,
which fee has been fully earned by the Lenders and is non-refundable in its
entirety.

Section 3.6 Expenses. The Borrowers shall have paid all costs and expenses of
the Agent and the Lenders in connection with the transactions contemplated
hereby, including fees and expenses of the Agent’s and the Lenders’ counsel, and
any other out-of-pocket expenses of the Agent and the Lenders.

 

ARTICLE 4.

Miscellaneous

Section 4.1 Entire Agreement; No Novation or Release. This Amendment, together
with the Loan Documents, as in effect on the Effective Date, reflects the entire
understanding with respect to the subject matter contained herein, and
supersedes any prior agreements, whether written or oral. This Amendment is not
intended to be, and shall not be deemed or construed to be, a satisfaction,
novation or release of the Credit Agreement or any other Loan Document. Except
as expressly amended hereby, all representations, warranties, terms, covenants
and conditions of the Credit Agreement and the other Loan Documents shall remain
unamended and unwaived and shall continue in full force and effect.

Section 4.2 Fees and Expenses. All fees and expenses of the Agent and Lenders
incurred in connection with the issuance, preparation and closing of the
transactions contemplated hereby shall be payable by the Borrowers promptly upon
the submission of the bill therefor. If the Borrowers shall fail to promptly pay
such bill, the Agent and Lenders are authorized to pay such bill through an
Advance of funds under the Revolving Facility or by debiting the Borrowers’
accounts with the Agent and Lenders to pay the same.

Section 4.3 Choice of Law; Successors and Assigns. This Amendment shall be
construed and enforced in accordance with and governed by the internal laws (as
opposed to the conflicts of laws provisions) of the State of Georgia. This
Amendment shall be binding upon and shall inure to the benefit of the parties
hereto and their respective successors and assigns. This Amendment may be signed
in multiple counterparts.

 

4



--------------------------------------------------------------------------------

WITNESS the hand and seal of each of the undersigned as of the date first
written above.

 

Agent: RBC BANK (USA), as Agent By:     Name:     Title:    

 

RBC:

 

RBC BANK (USA), as a Lender

By:     Name:     Title:      

 

CSB:

 

COMMUNITY & SOUTHERN BANK, as a Lender

By:     Name:     Title:    

 

 

5



--------------------------------------------------------------------------------

BORROWERS: VIDEO DISPLAY CORPORATION By:   /s/ Ronald D. Ordway   Ronald D.
Ordway, Chief Executive Officer

 

LEXEL IMAGING SYSTEMS, INC. By:   /s/ Ronald D. Ordway   Ronald D. Ordway, Chief
Executive Officer

 

Z-AXIS, INC. By:   /s/ Ronald D. Ordway   Ronald D. Ordway, Chief Executive
Officer

 

TELTRON TECHNOLOGIES, INC. By:   /s/ Ronald D. Ordway   Ronald D. Ordway, Chief
Executive Officer

 

AYDIN DISPLAYS, INC. By:   /s/ Ronald D. Ordway   Ronald D. Ordway, Chief
Executive Officer

 

 

6